                       Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 1 of 9
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00985-GJH 

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                       Daniel Coats, in his official capacity as the
           This summons for (name of individual and title, if any)     Director of National Intelligence
 was received by me on (date)                     04/02/2019           .

           ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                               ; or

          ✔
          ’ Other (specify):
           I served Daniel Coats by serving the United States (see below) and by sending a copy of the summons and of the
                                                                                                                        .
           complaint by USPS certified mail to Mr. Coats on 4/5/2019. Please see the attached USPS receipt and delivery
           confirmation which show that the summons and complaint were delivered to Mr. Coats on 4/9/19.
           My fees are $                           for travel and $                   for services, for a total of $          0.00           .


           I declare under penalty of perjury that this information is true.


 Date:          05/06/2019
                                                                                             Server’s signature

                                                                      Helen Zhong, Administrative Coordinator and Paralegal
                                                                                         Printed name and title

                                                                                        475 Riverside Drive
                                                                                        Suite 302
                                                                                        New York, NY 10115
                                                                                             Server’s address

 Additional information regarding attempted service, etc:
I served the United States by (1) sending a copy of the complaint and of all summonses by USPS certified mail to the Attorney
General of the United States on 4/5/2019 and (2) sending a copy of the complaint and of all summonses to the U.S. attorney’s office
for the District of Maryland, by USPS certified mail on 4/5/19. With respect to the U.S. attorney’s office for the District of Maryland, I
sent the complaint and all summonses by USPS certified mail three times: on 4/5/19 and 4/17/19 to the office’s Baltimore address
and on 4/26/19 to the office’s Greenbelt address. I sent the packages multiple times because USPS failed to update the tracking
information. On 5/6/19, I called the mail clerk at the U.S. attorney’s office in Baltimore, who confirmed that they received the package
on 4/8/19. Please see the attached USPS receipts and delivery notices.
Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 2 of 9
USPS.com® - USPS Tracking® Results                         https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 3 of 9


         USPS Tracking
                                        ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                 Track Another Package       +


                                                                                                 Remove     %
                  Tracking Number: 70181830000189496173

                  Your item was delivered at 6:20 am on April 9, 2019 in WASHINGTON,
                  DC 20505.




                   ✓ Delivered
                  April 9, 2019 at 6:20 am
                  Delivered
                  WASHINGTON, DC 20505 

                  Get Updates   $




                                                                                             $
                     Text & Email Updates


                                                                                             $
                     Tracking History


                                                                                             $
                     Product Information



                                                See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                    5/1/19, 3:14 PM
USPS.com® - USPS Tracking® Results                           https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 4 of 9


         USPS Tracking
                                          ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                 Track Another Package         +


                                                                                                   Remove     &
                  Tracking Number: 70181830000189496197

                  Expected Delivery on

                  TUESDAY

                  9      APRIL
                         2019 %
                                     by
                                     8:00pm %


                   ✓ Delivered
                  April 9, 2019 at 5:50 am
                  Delivered
                  WASHINGTON, DC 20530 

                  Get Updates   $




                                                                                               $
                     Text & Email Updates


                                                                                               $
                     Tracking History


                                                                                               $
                     Product Information



                                                  See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.



1 of 3                                                                                                      5/1/19, 3:16 PM
USPS.com® - USPS Tracking® Results                               https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 5 of 9


         USPS Tracking
                                              ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package            +


                                                                                                       Remove     $
                  Tracking Number: 70181830000189496180

                  Your package will arrive later than expected, but is still on its way. It is
                  currently in transit to the next facility.




                  In-Transit
                  April 10, 2019
                  In Transit, Arriving Late

                  Get Updates    #




                                                                                                   #
                     Text & Email Updates


                                                                                                   #
                     Tracking History


                                                                                                   #
                     Product Information



                                                      See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                          5/1/19, 3:11 PM
Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 6 of 9
USPS.com® - USPS Tracking® Results                               https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 7 of 9


         USPS Tracking
                                              ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package            +


                                                                                                       Remove     $
                  Tracking Number: 70182290000117376688

                  Your package will arrive later than expected, but is still on its way. It is
                  currently in transit to the next facility.




                  In-Transit
                  April 23, 2019
                  In Transit, Arriving Late

                  Get Updates    #




                                                                                                   #
                     Text & Email Updates


                                                                                                   #
                     Tracking History


                                                                                                   #
                     Product Information



                                                      See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                          5/1/19, 3:12 PM
Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 8 of 9
USPS.com® - USPS Tracking® Results                               https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 22 Filed 05/06/19 Page 9 of 9


         USPS Tracking
                                              ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package            +


                                                                                                       Remove     $
                  Tracking Number: 70182290000117376695

                  Your package will arrive later than expected, but is still on its way. It is
                  currently in transit to the next facility.




                  In-Transit
                  May 1, 2019
                  In Transit, Arriving Late

                  Get Updates    #




                                                                                                   #
                     Text & Email Updates


                                                                                                   #
                     Tracking History


                                                                                                   #
                     Product Information



                                                      See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                          5/1/19, 3:18 PM
